Citation Nr: 1619690	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-23 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a cesarean section surgery (C-section). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and father


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from August 1991 to June 2002.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In March 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  After the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence. 38 C.F.R. § 20.1304 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of an in-service C-section surgery, to include a resulting uterine window, the development of subsequent abdominal adhesions/severe adhesive disease, and the need for subsequent C-section surgeries, a hysterectomy, and bilateral salpingo-oophorectomy and lysis of adhesions.  

Consistent with the Veteran's assertions, the service treatment records show that the Veteran did undergo an unplanned C-section in December 1998.  The hospitalization summary reflects that she was admitted for a spontaneous rupture of membranes, low back pain, and regular contractions; subsequently, there was an arrest of descent in labor and the development of chorioamnionitis (i.e., an inflammation of the fetal membranes due to a bacterial infection) with accompanying fever.  At that point in time, the decision was made to proceed with a C-section for arrest of descent and dilation and because of the chorioamnionitis.  No further surgical complications were noted and the Veteran was discharged three days later.  

Following service, in March 2008, the Veteran underwent a hysterosalpingogram for a history of infertility.  The pertinent findings included a deformity of the lower uterine segment with diverticular out pouching on the right side, which was "more likely related to prior C-section."  A contemporaneous MRI of the pelvis revealed an abnormal appearance of the body of the uterus anteriorly, with irregularity of the uterine wall; differential diagnoses included local deformity from prior C-section or potentially partial dehiscence.  The examining physician noted that if the abnormality was, in fact, a dehiscence, there would be a risk of uterine rupture during pregnancy, along with significant risk of hemorrhage, risk to fetus and to mother.  A definitely diagnosis, however, could not be made without surgery.  The Veteran was thereafter scheduled for exploratory laparotomy and potential repair of the dehiscence when she spontaneously conceived.  

An April 2008 private perinatal consultation note shows that a C-section was recommended based on the uterine abnormality/deformity shown on the March 2008 MRI/ultrasound.  It appears that the Veteran underwent a second C-section in November 2008, although the surgical records of this procedure are not associated with the current record. 

A March 2010 private treatment report reflects that the Veteran was admitted to the hospital for a uterine window in a premature pregnancy; the report further noted that the maternal fetal specialist felt the Veteran's uterine window was so paper-thin that it was unsafe for her to continue normal activity.  The specialist thus recommended that she be admitted for observation, continuous monitoring, steroids and delivery at 35 weeks.  At 34 weeks, the Veteran complained of continued contractions and uncontrollable lower abdominal pain and fear of rupture.  The Veteran's third cesarean section was then undertaken without difficulty.

The Veteran underwent abdominal scar revision in June 2010.  

Thereafter, a June 2011 operative report reflects a history of chronic pelvic pain, dyspareunia, and dysmenorrhea.  A contemporaneous pelvic ultrasound revealed that her uterus was adhered to the anterior abdominal wall and a complex mass on the anterior portion of the uterine wall consistent with adhesive disease.  A decision was made for an abdominal hysterectomy.  The Veteran underwent a hysterectomy in June 2011, with post-operative diagnoses of dysmenorrhea, dyspareunia, chronic pelvic pain, and severe adhesive disease.  The operative report noted a "significant amount of adhesional disease and little mobility from the patient's previous surgeries."  

The Veteran was afforded a VA gynecological examination in November 2011.  The examiner provided diagnoses of pregnancy complicated by chorioamnionitis treated and resolved with residual uterine window, and chronic pelvic pain secondary to adhesions and recent post-operative course for hysterectomy.  In the medical opinion portion of the examination report, the examiner checked the box indicating that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness. (Emphasis added).  However, in the rationale portion of the examination report, the examiner went on to explain how the residuals of the chorioamnionitis/infection, including weakening of the uterine wall (i.e., uterine window), did not result in a disability.  The examiner further stated the currently diagnosed dysmenorrhea, dyspareunia, chronic pelvic pain, and severe adhesive disease were not the result of the uterine window, chorioamnionitis, or initial C-section procedure.  The only rationale provided for this conclusion was that "the operative report from her second C-section 3/29/10 makes no reference to the presence of adhesions, therefore they developed after this time and were not a result of her gynecological condition while in service."  

Most recently, in August 2012, the Veteran underwent a bilateral salpingo-oophorectomy and lysis of adhesions.  The accompanying operative report notes a longstanding history of chronic pelvic, recurrent ovarian cysts, and total abdominal hysterectomy for extensive adhesions "presumably from her previous 3 cesarean deliveries."  

Recent VA treatment records show ongoing treatment and complaints for chronic pelvic and abdominal pain, in spite of the August 2012 bilateral salpingo-oophorectomy and lysis of adhesions. See August 2013 VA Treatment Record.  The August 2013 VA treatment record noted that her pain was currently being treated by a private gynecologist in Colorado Springs. 

In March 2016, the Veteran provided testimony at a Board hearing before the undersigned VLJ; therein, she reported that her initial "injury" was the in-service C-section with chorioamnionitis, and that this resulted in the uterine window, which necessitated all further abdominal surgeries (e.g., two subsequent C-sections, hysterectomy, and a bilateral salpingo-oophorectomy and lysis of adhesions).  

At the time of the hearing, the Veteran submitted a medical article (Perspectives on Adhesions Following Cesarean Delivery), which, in pertinent part, suggested a relationship between a C-section in the presence of infection or chorioamnionitis and the subsequent development of adhesions.  

Based on the above, the Board finds that a remand is necessary to: (1) obtain any outstanding private gynecological records; (2) obtain private treatment/operative records pertaining to the Veteran's second C-section in November 2008; (3) and to obtain a VA gynecological addendum opinion to clarify the November 2011 examiner's opinion in light of the newly submitted treatment records (documenting the recent bilateral salpingo-oophorectomy and lysis of adhesions), hearing testimony, and the medical article addressing C-sections in the presence of infection and resulting adhesions.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide an authorization and release form so that VA may attempt to obtain any relevant, outstanding private gynecological treatment records pertaining to her claimed residuals of a C-section, dated since 2012.  

All attempts to obtain private treatment records must be documented in the claims file.  If the RO is unable to obtain the private treatment records, the RO must notify the Veteran and inform her that she may obtain the records and submit them to VA. 

2. Ask the Veteran to provide an authorization and release form so that VA may attempt to obtain operative/surgical records pertaining to her (second) C-section surgery in 2008.  

All attempts to obtain private treatment records must be documented in the claims file.  If the RO is unable to obtain the private treatment records, the RO must notify the Veteran and inform her that she may obtain the records and submit them to VA. 

3. Thereafter, return the November 2011 VA gynecological examination for addendum.  If the November 2011 VA examiner is no longer available, the requested information should be obtained from a similarly qualified VA examiner.  The electronic claims folder must be available for review. 

The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent or more probability) that any diagnosed gynecological disability had its onset in-service or is otherwise related to service, to include as a residual of the initial C-section with chorioamnionitis in December 1998.  

* The examiner should specifically address whether the development of a uterine window (which necessitated subsequent C-sections), abdominal adhesions/severe adhesive disease, and/or the need for two subsequent C-section surgeries, a hysterectomy, and/or bilateral salpingo-oophorectomy with lysis of adhesions, are in any way related to the initial C-section performed in-service and/or chorioamnionitis. 

* In answering the above, the examiner is asked to address the medical article, Perspectives on Adhesions Following Cesarean Delivery, which, in pertinent part, suggests a relationship between a C-section in the presence of infection or chorioamnionitis and the subsequent development of adhesions.  

The examiner should provide a rationale for all conclusions.

4. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the remaining appeal issue.  If the benefit sought on appeal remains denied, the Veteran and her representative, should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




